Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/195,409 is being allowed since the closest prior art of record to Morehead et al (article from the Journal of Chromatography, vol. 587, 1991, pages 171-176, submitted in the IDS filed on December 4, 2018) and Maier et al (US 2009/0004684) fail to teach or fairly suggest a method for determining a total carbonylation level of a polypeptide comprising performing steps a)-d) recited in claim 1, wherein the hydrazide dye is Lucifer Yellow carbohydrazide (LY-CH) and the step a) of contacting the polypeptide with the LY-CH hydrazide dye to react with a carbonyl group on an amino acid residue of the polypeptide is performed in the presence of alkali metal ions (i.e. lithium ions, sodium ions or potassium ions). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797     
February 15, 2022